 Case 20-14005-elf          Doc 30      Filed 03/08/21 Entered 03/08/21 14:22:15                   Desc Main
                                        Document      Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Brandon W. Weiss                                 Chapter 13
                       Debtor                               Bankruptcy No. 20-14005-elf

LoanCare, LLC, or its Successor or Assignee
                        Movant
               vs.

WILLIAM C. MILLER, Esq., Trustee
Brandon W. Weiss
                   Respondents

     MOTION OF LOANCARE, LLC, OR ITS SUCCESSOR OR ASSIGNEE FOR RELIEF FROM
                         AUTOMATIC STAY UNDER ' 362(a)

 Movant: LoanCare, LLC, or its Successor or Assignee

 Mortgage dated March 12, 2013 and recorded on April 16, 2013 in the Office of the Recorder of Montgomery
 County as Instrument No. 2013024032.

 Assignment of Mortgage dated December 12, 2014 and recorded on December 22, 2014 in the Office of the
 Recorder of Montgomery County as Instrument No. 2014064272.

 Assignment of Mortgage dated August 19, 2019 and recorded on August 28, 2019 in the Office of the
 Recorder of Montgomery County as Instrument No. 2019048841.

                  1.      LoanCare, LLC, or its Successor or Assignee (hereinafter "Movant") holds a claim
 secured by a duly recorded Mortgage on property of Brandon W. Weiss, or of the bankruptcy estate located at:
 630 Haverford Road, Haverford, Pennsylvania 19041.

                    2.    Brandon W. Weiss (hereinafter "Debtor") filed a Petition under Chapter 13 on
 October 7, 2020.

                    3.    At the present time, the Mortgage requires payments each month of $1,523.13.

                    4.    Movant has not received regular mortgage payments and lacks adequate protection of
 its interests.

                    5.    Debtor is in default of post-petition payments to the present date from November 1,
 2020.

                  6.      Debtor and prior servicer entered into a Loan Modification Agreement on December
 5, 2017 with a modified principal balance at $163,680.00 and a new maturity date of December 1, 2057. The
 Debtor has since defaulted under the terms of this agreement.

                   7.     The total amount of the post-petition arrearage as of this date is $7,615.65. This
 figure is broken down as follows:

       -Five (5) delinquent payments, each in the amount of $1,523.13, representing the months of
 November 2020 through March 2021

                    8.    Since March 3, 2021, Movant has incurred attorneys' fees in connection with this
 Motion.
Case 20-14005-elf          Doc 30      Filed 03/08/21 Entered 03/08/21 14:22:15                    Desc Main
                                       Document      Page 2 of 2


                  9.      Movant does not have and has not been offered adequate protection for its interest in
said premises and may be required to pay expenses for said premises in order to preserve its lien, which is the
obligation of the Debtor under said Mortgage.

                 10.    Movant specifically requests permission from the Honorable Court to communicate
with the Debtor and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law.

         WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code '362(a)
to permit Movant to foreclose its Mortgage and to exercise any other rights it has under the Mortgage or with
respect to the mortgaged property such actions may include but are not limited to selling the property at Sheriff
Sale, entering into a loan modification or signing a deed in lieu of foreclosure; and

        Further, granting Movant permission from this Honorable Court to communicate with the Debtor and
Debtor's counsel to the extent necessary to comply with the applicable nonbankruptcy law.


                                           /s/ Lauren M. Moyer, Esquire
                                           MARGARET GAIRO, ESQUIRE ID # 34419
                                           LAUREN M. MOYER, ESQUIRE ID # 320589
                                           JAMES FRENCH, ESQUIRE ID # 319597
                                           JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                           Attorney for LoanCare, LLC
                                           123 South Broad Street, Suite 1400
                                           Philadelphia, PA 19109
                                           Telephone: (215) 790-1010
                                           Facsimile: (215) 790-1274
                                           Email: ecfmail@mwc-law.com
